Considering the charge as a whole, I do not think any reversible error appears. So considered, it was fair to the defendant and not calculated to mislead the jury. Nor does the record show that the defendant objected or excepted to any portion of the charge, or to the charge as a whole, and the motion for new trial does not sufficiently identify the portions of the charge which are now claimed to be erroneous. Nussbaumer v. State, 54 Fla. 87, 44 So. 712; Richardson v. State, 100 Fla. 835,  130 So. 718, Shepherd v. State, 36 Fla. 374, 18 So. 773. The statute requires this, Sec. 4367, C.G.L.